                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


AIA CORPORATION,

                       Plaintiff,

               v.                                             Case No. 21-C-641

SOMETHING INKED LLC, et al.,

                       Defendants.


                                              ORDER


       A petition seeking to confirm an arbitration award pursuant 9 U.S.C. § 9 in the above matter

was filed on May 21, 2021. The Court has jurisdiction under to 18 U.S.C. § 1332. On June 17,

2021, Defendants filed a motion to stay the briefing on Plaintiff’s application to allow Defendants

an opportunity to exercise their rights to file a motion to vacate the award pursuant to the statutory

timeline provided by the Federal Arbitration Act. 9 U.S.C. § 12. The motion is denied.

       Section 12 provides that a motion to vacate, modify or correct an arbitration award must

be filed within three months after the award is filed or delivered. It does not prevent a party from

seeking confirmation of the award earlier, however. Section 9 allows a party to apply to confirm

an award at any time within a year after it is made. The question of whether the proceeding should

be stayed is discretionary. Kanuth v. Prescott, Ball & Turben, Inc., No. 88-1416, 1990 WL 91579,

* 2 (D. D.C. June 19, 1990). Given the limited standard of judicial review of arbitration awards,

grounds upon which to vacate or modify such an award should be obvious.

       The delay in deciding Defendant’s motion to stay has already granted them more than

sufficient time to formulate their challenge to the arbitrator’s award. The motion for a stay is,




         Case 1:21-cv-00641-WCG Filed 07/27/21 Page 1 of 2 Document 17
therefore, denied. Defendants have until August 9, 2021, to file their motion to vacate, correct or

modify the award. In the event Defendants so move, the briefing schedule in Civil L. R. 7 shall

apply unless otherwise ordered.

       SO ORDERED at Green Bay, Wisconsin this 27th day of July, 2021.

                                                     s/ William C. Griesbach
                                                     William C. Griesbach
                                                     United States District Judge




                                                2

         Case 1:21-cv-00641-WCG Filed 07/27/21 Page 2 of 2 Document 17
